Citation Nr: 0215520	
Decision Date: 11/01/02    Archive Date: 11/14/02

DOCKET NO.  97-27 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased rating for a service-
connected duodenal ulcer, currently evaluated as 40 percent 
disabling.

2.  Entitlement to a separate disability rating for a claimed 
esophageal disorder.

3.  Entitlement to an increased rating for chronic sinusitis 
with recurring incapacitating headaches, residuals of a 
fractured nose, currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Reno, 
Nevada (the RO).  

Procedural history

The veteran had active service from April 1966 to January 
1968.  

The veteran was granted service connection for a duodenal 
ulcer in a November 1969 rating decision; a 10 percent 
disability rating as awarded.  In September 1996, the veteran 
filed for an increase in his disability rating, and in April 
1997 he requested a separate rating for an esophageal 
disorder.  In a May 1997 rating decision, the veteran's 
disability rating for his duodenal ulcer was increased to 
20 percent, and his claim for a separate rating for an 
esophageal disorder was denied.  The veteran disagreed with 
the May 1997 rating decision and initiated this appeal.  The 
appeal was perfected with the timely submission of the 
substantive appeal (VA Form 9) in September 1997.  

Subsequently, the veteran's disability rating for his 
duodenal ulcer disorder was increased to 40 percent.  The 
veteran continued to express his disagreement with that 
rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a 
veteran is not granted the maximum benefit allowable under 
the VA Schedule for Rating Disabilities, the pending appeal 
as to that issue is not abrogated].

In June 1999, the Board remanded these issues for further 
evidentiary development.  After the requested development was 
accomplished, the RO issued a supplemental statement of the 
case (SSOC) which continued the previous rating for the 
duodenal ulcer disorder and the denial of a separate rating 
for an esophageal disorder.  

Other issues

In a February 2002 rating decision, in addition to continuing 
the denial of the issues listed above, the RO issued 
decisions on entitlement to service connection for diabetes 
mellitus, entitlement to service connection for 
cardiomyopathy with mitral regurgitation, secondary to 
diabetes mellitus, and entitlement to special monthly 
compensation for loss of use of a creative organ, secondary 
to diabetes mellitus.  None of those issues is currently in 
appellate status, and accordingly they will not be addressed 
herein.

The issue of entitlement to an increased rating for chronic 
sinusitis with recurring incapacitating headaches, residuals 
of a fractured nose, currently evaluated as 30 percent 
disabling, will be addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  The medical evidence of record indicates that the 
veteran's duodenal ulcer is manifested by a severe level of 
symptomatology.

2.  A preponderance of the competent and probative medical 
evidence shows that the veteran's esophageal symptoms result 
from his duodenal ulcer and not from cardiospasm, as the 
veteran contends.



CONCLUSIONS OF LAW

1.  The criteria for a 60 percent disability rating for a 
disorder of the digestive system have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.3, 4.114, 
Diagnostic Code 7305 (2001).

2.  A separate disability rating for an esophageal disorder 
is not warranted.  38 C.F.R. §§ 4.14, 4.113 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased disability 
rating for his service-connected duodenal ulcer.  He is also 
seeking entitlement to a separate disability rating for an 
esophageal disorder.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2002)].  
The VCAA eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
Supp. 2002).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claims are not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) [a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

In January 1997, the RO sent the veteran a letter which set 
forth in detail the requirements for substantiating his claim 
for an increased rating for his duodenal ulcer, including the 
responsibilities of the VA and the veteran with respect to 
obtaining evidence.  The veteran was specifically requested 
to supply medical evidence from hospitals, clinics and 
private physicians who had treated him.  He was also provided 
release forms if he desired assistance in obtaining records, 
and was asked to provide identifying information of VA 
treatment facilities who might have pertinent records, so 
that the RO could obtain them.  In addition, he was notified 
that the RO would schedule an examination to help 
substantiate his claims.

Following the Board's June 1999 remand, the RO sent the 
veteran a letter informing him of the details of the remand, 
including the additional evidence sought by the Board.  He 
was asked to furnish a complete list of medical personnel and 
facilities from which he had received treatment for his 
claimed conditions, and to complete the provided 
authorization forms so that the RO could assist him in 
obtaining the identified records.  He was also specifically 
instructed that an examination would be scheduled to further 
evaluate his disabilities. 

The veteran was also notified of the relevant law and 
regulations, and of the types of evidence that could be 
submitted by him in support of his claims, by the May 1997 
rating decision, by the August 1997 statement of the case 
(SOC), and by the May 1998 and February 2002 SSOC.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

In particular, in response to the Board's June 1999 remand 
the veteran underwent a VA examination, the results of which 
are reported below.  The veteran was notified in August 1999 
that an examination would be scheduled and that he could 
identify other pertinent treatment records and the RO would 
assist him in obtaining them.  He responded in July 2000, 
submitting additional evidence, stating that he was satisfied 
with the evidence then of record and requesting that the 
Board make its decision without further development.  There 
is no indication that there exists any evidence which has a 
bearing on this case which has not been obtained.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was afforded a personal hearing 
before a RO Hearing Officer, in February 1998, the transcript 
of which is of record.  The veteran has submitted medical 
evidence and his own statements (he is a medical doctor), and 
his representative has submitted written argument in his 
behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits.   

1.  Entitlement to an increased rating for a service 
connected disorder of the digestive system, currently 
evaluated as 40 percent disabling.

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West Supp. 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 
(2001).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims 
(Court) (previously the Court of Veterans' Appeals) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence.)  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 

Analysis

Change in regulations

During the pendency of the veteran's claim, VA issued revised 
regulations amending the portion of the rating schedule 
dealing with disorders of the digestive system.  

The Court has held that where the law or regulation changes 
after the claim has been filed, but before the administrative 
or judicial process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

However, the Board notes that none of the diagnostic codes 
applicable to this case have been changed.  The provisions of 
38 C.F.R. § 4.112, concerning weight loss, are potentially 
applicable to this issue and have been changed.  However, in 
this case no weight loss has been attributed to the veteran's 
disorder of the digestive system.  Indeed, the veteran's 
weight has ranged from 262 to 297 over the appeal period, and 
he was noted to be on a weight loss program and to have 
voluntarily lost 27 pounds in February 2001, as part of a 
treatment program for diabetes.  Accordingly, although the 
Board has considered Karnas, it is inapplicable given the 
circumstances of this case.   

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992).

The veteran's gastrointestinal disability is currently rated 
as 40 percent disabling under 38 C.F.R. § 4.114, Diagnostic 
Code 7305 (2001) [duodenal ulcer].  
Under this diagnostic code, a 40 percent rating is warranted 
for moderately severe manifestations with symptoms less than 
severe, but with impairment of health manifested by anemia 
and weight loss; or recurrent incapacitating episodes 
averaging ten days or more in duration at least four or more 
times a year.  A 60 percent rating is warranted for severe 
manifestations with pain only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and weight loss 
productive of definite impairment of health.

The veteran, in his April 1997 claim, suggested application 
of Diagnostic Code 7307 [hypertrophic gastritis].  Under 
Diagnostic Code 7307, a 60 percent evaluation is warranted 
for manifestations with severe hemorrhages or large ulcerated 
or eroded areas.  There is, however, little objective 
evidence to support the existence of severe hemorrhages or 
large ulcerated or eroded areas.  Moreover, the veteran's 
gastritis was described as mild in a February 2001 outpatient 
treatment record.  The Board therefore finds that a rating 
under this diagnostic code would not be as appropriate or as 
favorable to the veteran as a rating under Diagnostic Code 
7305 [duodenal ulcer].

The Board also notes that the veteran has been diagnosed with 
a hiatal hernia, and therefore, a rating under Diagnostic 
Code 7346 [hiatal hernia] is also possible.  Under that 
diagnostic code, a 60 percent evaluation is warranted for 
manifestations with symptoms of pain, vomiting, material 
weight loss, and hematemesis or melena with moderate anemia; 
or other symptom combinations productive of severe impairment 
of health.  However, the Board notes that a sliding hiatal 
hernia has only recently been diagnosed, in February 2001, 
and it was described as small and not productive of reflux 
esophagitis.  The Board finds that, although the criteria are 
similar to those listed under Diagnostic Code 7305 [duodenal 
ulcer], Diagnostic Code 7346 [hiatal hernia] is not as 
reflective of the medical findings and diagnoses of record, 
which show the veteran's symptoms primarily attributable to 
his duodenal ulcer.  Therefore, the Board finds that 
evaluation under Diagnostic Code 7305 [duodenal ulcer] is 
more appropriate. 

Schedular rating

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  

The veteran is currently evaluated at the 40 percent level 
under Diagnostic Code 7305.   The Board must therefore 
determine whether the veteran's symptoms more nearly 
approximate the criteria for the 60 percent level.  If they 
do not, then a higher rating may not be awarded under this 
diagnostic code.  See 38 C.F.R. § 4.7 (2001).  

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, the 
Board finds that the veteran's overall level of 
symptomatology is consistent with that enumerated for a 60 
percent rating.  As noted above, a 60 percent rating is 
warranted under Diagnostic Code 7305 for severe 
manifestations with pain only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and weight loss 
productive of definite impairment of health.
  
The Board acknowledges that the evidence does not show all of 
the criteria of a 60 percent rating.  The veteran has 
experienced only one recorded episode of anemia, reported in 
connection with the February 2001 VA examination.  As stated 
above, there is insufficient evidence to show any degree of 
weight loss attributable to the veteran's ulcer disorder; 
indeed the veteran appears to be overweight.  However, the 
criterion of recurrent hematemesis or melena is arguably 
satisfied by findings of hematemesis and hemoptysis in the 
March 1997 VA examination and in a November 2000 treatment 
record, a finding of black tarry stools in November 2000, the 
veteran's March 1998 complaint of throwing up blood 2 to 3 
times per year, and March 1997 guaiac testing showing 
positive results in 2 out of 3 attempts.  

The Board relies primarily on clinical findings consistent 
with a severe manifestation of a duodenal ulcer disorder.  A 
September 1999 treatment record shows a diagnosis of severe 
gastric ulcers, and in February 1998, J.F. M.D stated that 
the veteran's condition was chronic and serious and could 
become critical.  The Board finds these statements reflective 
of a greater degree of impairment than is characterized by 
the description "moderately severe," consistent with a 40 
percent rating.  

In addition, the Board notes findings consistent with pain, 
which is only partially relieved by standard ulcer therapy.  
In the March 1998 VA examination, the veteran reported 
continuous burning in the epigastrium, and in March 1997, the 
veteran reported burning and severe pain at times, 
accompanied by gnawing pain.  The veteran has also reported 
constant nausea and some vomiting, including throwing up 
blood several times per year.  

For the reasons stated, the Board finds that, although the 
criteria for a 60 percent rating are not entirely satisfied, 
the evidence in favor of the veteran's claim is in relative 
equipoise with that supporting the current 40 percent rating.  
In such cases, the benefit of the doubt is to be accorded the 
veteran, and the higher rating assigned.  38 U.S.C.A. § 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 (2001).  See also 
38 C.F.R. § 4.21 [it is not expected that all cases will show 
all the findings specified; above all, a coordination of 
rating with impairment of function will be expected in all 
cases].  The veteran's claim of entitlement to an increased 
rating for a disorder of the digestive system will therefore 
be granted.

The Board finally notes that a 60 percent rating is the 
highest schedular rating available under Diagnostic Code 
7305.

Extraschedular rating

The August 1997 SOC provided the veteran with a copy of 38 
C.F.R. § 3.321(b) pertaining to extraschedular ratings.  In 
essence, that regulation provides that exceptional or unusual 
cases are to be referred to VA Central Office.  However, the 
RO did not, in fact, consider the application of 38 C.F.R. § 
3.321(b) to this issue.

The Board has no authority to consider an extraschedular 
rating in the first instance. See VAOPGCPREC 6-96; see also 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996) [the Board may 
affirm a RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)].  
In the absence of RO consideration of the matter of 
extraschedular ratings, the Board will not address the 
matter.

2.  Entitlement to a separate disability rating for an 
esophageal disorder.

The veteran in essence contends that he has more than one 
gastrointestinal disability and that he is therefore entitled 
to separate disability ratings.  This matter has been 
developed as a separate issue by the RO.

Pertinent law and regulations 

Separate ratings for separate disabilities

Separate disabilities arising from a single disease entity 
are to be rated separately.  See 38 C.F.R. § 4.25 (2001); see 
also Esteban v. Brown, 6 Vet. App. 259, 261(1994).  However, 
the evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2001); Fanning v. Brown, 
4 Vet. App. 225 (1993).

Diseases of the digestive system

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area do not lend themselves to 
distinct and separate disability evaluations without 
violating the fundamental principle relating to pyramiding as 
outlined in 38 C.F.R. § 4.14.  38 C.F.R. § 4.113 (2001).

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (2001).

Analysis

The Board has explored the possibility of whether the 
veteran's duodenal ulcer and esophageal symptoms should be 
separately rated.  However, in this case the RO properly 
evaluated the veteran's duodenal ulcer and esophageal 
symptoms as one disability in light of the provisions of 38 
C.F.R. §§ 4.14, 4.113, 4.114, which do not permit such 
symptoms to be separately rated.

The veteran asserts that he is entitled to a rating under 
Diagnostic Code 7204 [esophagus, spasm of (cardiospasm)], 
which is not subject to the limitation provided under 38 
C.F.R. § 4.114.  He contends that cardiospasm was diagnosed 
by S.U.A., M.D. in February 1998.  Cardiospasm is defined as 
achalasia of the esophagus.  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 269 (28th ed. 1994).  Achalasia is defined as 
failure to relax of the smooth muscle fibers of the 
gastrointestinal tract at any point of junction of one part 
with another, especially the failure of the esophagogastric 
sphincter to relax with swallowing due to degeneration of 
ganglion cells in the wall of the organ.  DORLAND'S at 14.

The veteran is a medical professional, and he is therefore 
competent to provide a medical opinion.  See 38 C.F.R. 
§ 3.159.  This does not mean that the Board cannot consider 
the personal interest the veteran has in his own case, see 
Pond v. West,
12 Vet. App. 341, 345 (1999).  However, the Board is not free 
to ignore his opinion.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) [holding that while interest in the 
outcome of a proceeding "may affect the credibility of 
testimony, it does not affect competency to testify"] 

As is true with any piece of evidence, the credibility and 
weight to be attached to a medical opinion are within the 
province of the Board as adjudicators.  See Madden v. Gober, 
125 F.3d 1477 (Fed. Cir. 1997) and cases cited therein.  The 
Board may not, however, base a decision on its own 
unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

Upon review of the evidence, the Board finds that diagnosis 
of cardiospasm has not in fact been made.  Dr. S.U.A. 
mentioned cardiospasm as a possible diagnosis, but 
specifically pointed to the need for completion of a GI 
workup.  The February 2001 VA examiner was specifically asked 
to address the origin of the veteran's esophageal symptoms 
and found that they were more likely due to his ulcer 
disease.  The February 2001 VA examiner noted that he had 
reviewed the claims file, so his opinion appears to be well-
informed and based on a complete understanding of the 
veteran's medical history and complaints.  

Although the veteran is a medical professional, he has not 
asserted any particular expertise in disorders of the 
digestive system.   In evaluating the probative value of 
medical opinions, the Board looks at factors such as the 
health care provider's knowledge and skill in analyzing the 
medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 
(1997).  Indeed, it appears that the veteran based his 
contention primarily on the opinion of Dr. S.U.A.  

With respect to Dr. S.U.A.'s statement that cardiospasm was a 
possible diagnosis, the Court has held on numerous occasions 
that medical opinions which are general, vague or 
inconclusive are of limited probative value.  See e.g., 
Morris v. West, 13 Vet. App. 94, 97 (1999) [diagnosis that 
appellant was "possibly" suffering from schizophrenia deemed 
speculative]; Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996) [statement from physician about possibility of link 
between chest trauma and restrictive lung disease was too 
general and inconclusive to constitute material evidence]; 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) [medical 
evidence which merely indicates that the alleged disorder 
"may or may not" exist is too speculative to establish the 
presence of the claimed disorder.
 
The February 2001 VA examination was conducted by a 
specialist in gastroenterology.  For reasons already stated, 
the Board finds it more persuasive than that of Dr. S.U.A.  
The Board notes a review of the veteran's medical history 
discloses no diagnoses consistent with cardiospasm, and the 
veteran himself has identified no such diagnosis, aside from 
the possible diagnosis of Dr. S.U.A.  

In short, for the reasons and bases expressed above the Board 
concludes that a separate disability rating for cardiospasm 
Diagnostic Code 7204 is not warranted because a preponderance 
of the evidence does not demonstrate that such disability in 
fact exists.  Cf. Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992) [service connection may not be granted unless a 
current disability exists].  To the extent that the veteran 
claims that any other gastrointestinal disability exists and 
should receive a separate disability rating, as discussed 
above this is precluded by the regulation.  See 38 C.F.R. §§ 
4.14, 4.113 (2001). 

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that, as to the issue of entitlement to 
an increased disability rating for a disorder of the 
digestive system, the evidence in the veteran's favor is in 
relative equipoise with that against his claim, and the 
veteran is entitled to the benefit of the doubt.  A 
60 percent disability rating is accordingly granted.  On the 
issue of entitlement to a separate rating for an esophageal 
disorder, a preponderance of the evidence is against the 
veteran's claim, and the claim is therefore denied.



ORDER

An increased rating of 60 percent is granted for the 
veteran's service-connected duodenal ulcer, subject to 
controlling regulations applicable to the payment of monetary 
benefits.

The claim of entitlement to a separate disability rating for 
an esophageal disorder is denied.


REMAND

Entitlement to an increased rating for chronic sinusitis with 
recurring incapacitating headaches, residuals of a fractured 
nose, currently evaluated as 30 percent disabling

In addition to remanding the two issues discussed above, the 
Board's June 1999 decision included a dismissal of the issue 
of entitlement to an increased rating for chronic sinusitis 
with recurring incapacitating headaches, based on evidence 
that the appeal had been withdrawn.  The veteran did not 
appeal that decision.  However, through his accredited 
representative, he subsequently raised the issue. 

In a February 2002 rating decision, the RO again considered 
the issue of entitlement to an increased disability rating 
for chronic sinusitis with recurring incapacitating headaches 
and denied the claim.  An August 2002 VA Form 646 presented 
by the veteran's representative, indicates an apparent belief 
that this issue is currently on appeal before the Board.  As 
discussed in the paragraph above, the Board's June 1999 
decision is final.  See 38 C.F.R. § 20.1100.  This issue 
cannot be revisited by the Board in its current posture.  

However, the Board interprets the August 2002 VA Form 646 as 
a notice of disagreement which was timely filed at the RO in 
response to the February 2002 rating decision.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.201, 20.300 20.302; see 
also EF v. Derwinski, 1 Vet. App. 324, 326 (1991) [VA's 
statutory duty to assist means that VA must liberally read 
all documents or oral testimony submitted to include all 
issues presented]. The record does not reflect that an SOC 
has been issued by the RO.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that in these circumstances where a notice of disagreement is 
filed, but an SOC has not been issued, the Board must remand 
the claim to the RO to direct that an SOC be issued.  The 
issue of entitlement to an increased rating for chronic 
sinusitis with recurring incapacitating headaches is 
therefore REMANDED for the following action:

The RO should issue an SOC pertaining to the issue 
of 
entitlement to an increased rating for chronic 
sinusitis 
with recurring incapacitating headaches, and in 
connection 
therewith provide the veteran with appropriate 
notice of 
his appellate rights.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  




In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

